SClaim Status
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicants’ response of July 13 2022, to the non-final action mailed July 13, 2022, has been entered. Claim 1 has been amended, claims 4-10, 12, 13, 15-17, 19-37, 39, 42-49, 52, 57, and 60-61 are cancelled, and no claims have been newly added.  Claims 1-3, 11, 14, 18, 38, 40, 41, 50, 53-56, 58, 59, and 62-64 are pending.  Claims 40, 41, 50, 53-56, 58, 59, and 62-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  Accordingly, claims 1-3, 11, 14, 18, and 38 are under consideration 
Withdrawn Claim Objection
	Claim 1 was objected to in the previous Office action mailed April 13, 2022.  Applicant has corrected the spelling error.   Accordingly, the objection is hereby withdrawn. 
Response & Maintained Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-3, 11, 14, 18, and 38 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (Journal of Biomaterils Application 31(3), 2016, 464-474) for the reasons of record.

	The claims recite a composition comprising a polysaccharide and particulate Hydroxyapatite (HAp), wherein said polysaccharide is chemically bonded to particulate Hap

	Regarding claims 1 and 2 Jeong discloses a hyaluronic acid-hydroxyapatite composite hydrogel wherein the hydroxyapatite is the particulate, wherein the particulate hydroxyapatite is chemically bonded to the hyaluronic acid (abstract, page 465 column 2 paragraph 2, and page 468 column 2 paragraph 3)

	Regarding claim 3, Jeong discloses wherein the chemical bond is obtained with a coupling agent 1,4-butanediol deglycidyl ether (BDDE) (page 465 column 2 paragraph 2).

	Regarding claim 11, the pretreated particulate Hap is a product by process claim directed toward a composition comprising a polysaccharide and particulate Hydroxyapatite (HAp), wherein said polysaccharide is chemically bonded to particulate Hap.  Jeong discloses a hyaluronic acid-hydroxyapatite composite hydrogel wherein the hydroxyapatite is the particulate, wherein the particulate hydroxyapatite is chemically bonded to the hyaluronic acid (abstract, page 465 column 2 paragraph 2, and page 468 column 2 paragraph 3).  The claimed product appears to be identical or substantially identical as the crosslinked hyaluronic acid and hydroxyapatite particles composite as disclosed by Jeong.  In accordance with MPEP §2113 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433”  Furthermore, according to MPEP §2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).  Jeong discloses instantly claimed products, wherein the pretreatment of the hyaluronic particles with the crosslinker is not directed towards the final product but a precursor in the formation of the final composition.
	Regarding claim 14, Jeong discloses wherein (page 465 column 2 paragraph 2) wherein hydroxyapatite particulates were mixed into a solution with hyaluronic acid  with the crosslinker, BDDE and the solution was allowed to gel (page 465 column 2 paragraph 2).  As the hyaluronic acid was not gelled until after being mixed with the hydroxyapatite and crosslinking agent in solution it would mean that that there was non-crosslinking hyaluronic acid prior to reaction with the particulate hydroxyapatite.

	Regarding claim 18, Jeong discloses wherein the composition is in a  phosphate-buffered saline solution for injection through a needle  (page 465 column 2 paragraph 2) for use as a dermal filler (abstract).

	Regarding claim 38, the instant specification recites in paragraph [0050] “a mixture, the HA chains and HAp microspheres will degrade as if they were solely injected whereas in a composite, the synergistic effect is that both HA chains and HAp microspheres will degrade much slower allowing longer term of use in the body, longer in vivo residence time, hence prolonged tissue augmentation. As described above, the use of crosslinkers is considered as chemical modification or crosslinking stabilization of HA whereas the addition of chemically bonding particles may be considered as physical and chemical modification of HA by crosslinking to particles. The latter is also a method for HA stabilization by particles in general and in particular of HAp in addition to crosslinking stabilization.”  Thus it appears that the claim is merely describing what happens when the crosslinking between the hyaluronic acid chains and the hydroxyapatite particles happens during the formation of a composite.  As Jeong discloses the composite was synthesized by  mixing hydroxyapatite particulates in a solution with hyaluronic acid  with the crosslinker and then the solution was allowed to gel (page 465 column 2 paragraph 2) the bonding hyaluronic acid chains would be stabilized by the hydroxyapatite particles.  Additionally, Jeong discloses wherein the composite has a synergistic effect on stability of the composition (page 465 column 1 paragraph 4).


Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection of claims they are addressed as follows: 
	Applicants traverse the rejection, arguing that Joeng does not disclose Hap microspheres were  embedded within the gel  of HA cross-linked  with the BDDE.  Jeong does not disclose chemical crosslinking between the HA and the Hap particles.   Joeng only disclose crosslinking between the polysaccharide.
	Applicants’ argument have been fully considered, but not found persuasive.  Jeong clearly discloses  hydroxyapatite microspheres homogenously mixed into a solution of hyaluronic acid and the chemical crosslinker 1,4-butanediol diglycidyl ether (BDDE)  and the mixture was sealed and maintained to allow for gelation to occur.  Both hyaluronic acid and hydroxyapatite have reactive sites, chemical bonds would form not only between the hyaluronic acid exclusively but additionally between the hyaluronic acid and hydroxyapatite or the hydroxyapatite exclusively.  As there are a limited number of options for crosslinking, and because the crosslinker was in a homogeneous solution with hyaluronic acid solution and hydroxyapatite there would necessarily be crosslinking both between the hyaluronic acid but additionally between the hyaluronic acid and hydroxyapatite.  This is supported by Applicant’s own specification that discloses the crosslinker BDDE bonds between HA and HAP as one side bond to AH and on the other side to the surface of Hap forming ether linkages [0041]. 
	 Applicant appears to argue that the crosslinking is exclusively between the hyaluronic acid because Jeong discloses the hydroxyapatite particles sealed within the hydrogel of hyaluronic acid, this is not persuasive.  Applicant’s own specification discloses that the HA containing chemically bonded HAp particles is considered as a composite, a reinforced gel [0048].  While the gel seals in the particles there is a degree of crosslinking between the Hap particles and HA due to the BDDE crosslinker.
	Finally, Applicant has not provided any evidence that no the composite material of Jeong does not under go a degree of crosslinking when homogenously mixed with the BDDE crosslinker.
	Thus, the rejection is maintained for claims 18-34 and 36-43 for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617